WALKER, P. J.
John Smith, the person charged to have been assaulted, was examined as a witness for the state. On his cross-examination, the counsel for the defendant asked him questions which sought to bring out the facts that, previous to the alleged assault, the witness was the leader in getting up a petition to the superintendent of the mine in which the witness and the defendant were employed to have the latter discharged, and that the witness himself had been discharged by the superintendent because of his trying to run *104the defendant away from Indio, where he resided. The defendant duly excepted to the action of the court in sustaining the objections of the solicitor to these questions. The court was in error in these rulings. It was competent to bring out on the cross-examination of the witness that he had a bias or ill will against the accused, and the questions were calculated to 'elicit testimony tending to show that such was the fact.—Ott v. The State, 160 Ala. 29; Salm v. The State, 89 Ala. 56.
Reversed and remanded.